Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopend after appeal (this for only reopen after appeal conference)
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1  :
	•    Step 2A, Prong 1: Yes, claim 1 recites judicial exception including certain groupings of abstract idea (i.e. mentally process). Claim 1 recites method of maintaining a distributed ledger comprising:   “storing”, “obtaining”, “generating”, “receiving”,  “determining” and “applying” steps which each of these limitations, alone or in combination amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation with pen and paper (i.e. mental process) except for the recitation of generic computer components. That is, other than reciting “client node”, “distributed ledger”,  nothing in any of the claim elements precludes the steps/instruction from practically being performed with pen and paper. For example, for the “client node”, the storing ”,  “distributed ledger”  , "obtaining" , “receiving” , “generating” , “determining” and “applying” steps in the context of each of these claims encompass a user manually and/or mentally processing information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components (e.g. client node , distributed ledger), then it falls within the “Mental Processes” grouping of abstract ideas (2019 PEG Step 2A, Prong 1: Abstract Idea Grouping? Yes, Mental Process). Accordingly, the claim recites an abstract idea.
•    Step 2B: As recited above the additional element " client node” , “distributed ledger” , “local vote”, “remote vote”, “remote client node” which  are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For at least these reasons, independent claim 1 is not patent eligible. 
These elements are recited at a high-level of generality (i.e., as a generic processor performing a computer function) such that it amounts to no more than mere instruction to apply the exception using generic computer components. MPEP §2106.04(a)(2)(III)(C). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea without significantly more.

Claim 13:
•    Similar analysis as claim 1 applies to claim 13. Further, claim 16 recites computer components. The terms  “A computing device”  “a memory", “a processor” are recognized as representing known classes of structure that can perform the function set forth in the claim. These elements represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. For at least these reasons, independent claim 13 is not patent eligible.

Dependent Claims 2-12 and 14-24 do not integrate the abstract idea into practical application are not amount to significantly more than the judicial exception. The recited additional elements “transaction types” , “performing”  , “transmitting” , “retrieving” , “evaluating”, “ identifying”, “local blank vote”, “placing”,  “synchronization”, “queue”, “dequeuing” , “timeout period”,  “applying “, “discarding” , “maintaining”, “reversing” . These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications .Therefore, they are not patent eligible.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12, 14,  and 22-24  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 10, “received remote votes” is not clear whether it is the same as received “remote votes” from the “receiving …” step in line 10 of claim 1 or line 6 of claim 9. 
As per claim 12, “received remote votes” is not clear whether it is the same as received “remote votes” from the “receiving …” step in line 10 of claim 1 or line 6 of claim 9.
As per claim 22, “received remote votes” is not clear whether it is the same as received “remote votes” from the “receiving …” step in line 10 of claim 13 or line 7 of claim 21.

As per claim 24, “received remote votes” is not clear whether it is the same as received “remote votes” from the “receiving …” step in line 10 of claim 13 or line 7 of claim 21.

Claim 12, lines 4-5, “the corresponding remote voting weights” lacks proper antecedent basis.

Claim 24, lines 4-5, “the corresponding remote voting weights” lacks proper antecedent basis.

Claim 14, line 5, “the further local voting weights” lacks proper antecedent basis

Dependent claims 11 and 23 are affected by the rejection of claim 9 and 22 above.
Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al. (US 2017/0323392, Kasper hereinafter) in view of Economy et al. (US 2020/0137583, Economy hereinafter).


As to claim 1, Kasper teaches a  method of maintaining a distributed ledger (e.g., “ abstract, “ a peer-to-peer consensus system and method for maintaining a manipulation resistant updateable shared ledger”, see FIG. 2) at a client node (e.g., para 52, “The node and wallet modules perform different elements to carry out the functionality of the consensus system software application for achieving consensus on an updateable ledger.” for “The networked nodes 102-108 are connected over a wide area network 122” in para 50, see FIG. 1), comprising: 
storing a distributed ledger defining a plurality of records each containing a set of values (e.g., para 52,  “at 202 the node software loads a starting ledger of agreed upon balances tied to a corresponding list of agreed upon public key addresses”, “a starting ledger is shown in tables 300 and 400 of FIGS. 3 and 4 respectively”); 
storing (i) a local voting weight corresponding to the client node, and (ii) respective remote voting weights ( e.g., para 52-53, 56 “The genesis block may also contain votes associated with balances such as for an initial set of block signers”, “the node has connected to a group of peers, further peers can be discovered by requesting peers of the current connected peers and a list of these peer addresses can be maintained by the node”, “An additional database can track current votes for block signers”  and “ FIG. 4 a table for calculating validation authority weights for block signers is indicated at 400”, “Each balance in turn has votes associated with it and indicated in section 408”, “Each column in section 412 shows the accumulation of validation weight from each vote a candidate receives” in para 75. Also, see FIG. 5, para 76, “ FIG. 5 a simplified block chain with forks is indicated at 500. The blockchain has three elected block signers (s1, s2, s3) with respective validation authority weights of 5, 3, and 4 as indicated at 502”) for a plurality of remote client nodes (e.g., para 53, “At 204 the node connects to peers”, “Once the node has connected to a group of peers, further peers can be discovered by requesting peers of the current connected peers and a list of these peer addresses can be maintained by the node”, . Also, See FIG. 8); 
obtaining a proposed update to a record  of the distributed ledger (e.g., para 54 and 56,  “The consensus system software application continuously performs the elements 206-210 to maintain up-to-date block chain data”, “At 216 the node application maintains and builds a database or databases that comprise the current ledger. The current ledger of balances is built by starting with the genesis block and applying each subsequent block of transactions that alter the ledger.” and “updating a validation record for every block in a blockchain “ in para 78); 
generating a local vote (e.g., one of “votes associated with balances such as for an initial set of block signers”)  to apply (e.g., “to maintain up-to-date block chain data”) or discard the proposed update (e.g., “rejects any data”)  and transmitting the local vote to the remote client nodes (e.g., para 52-56, “The genesis block may also contain votes associated with balances such as for an initial set of block signers “, “At 210 the application rejects any data that fails to follow the protocol rules. It does not pass this data on to other peers and it typically disconnects from the peer that provided bad data. It should be noted that the consensus system software application continuously performs the elements 206-210 to maintain up-to-date block chain data”,  “An additional database can track current votes for block signers “); 
receiving remote votes  (e.g.  “current votes for block signers”) to apply or discard the proposed update at the client node, from the remote client nodes (e.g., para 56, “An additional database can track current votes for block signers as discussed in detail below. At 218, information taken from the consensus transaction record can be passed by request to the wallet module of the consensus system software application”) .
Kasper teaches further generating a weighted local vote (e.g., “calculating validation authority weights for block signers”)  according to the local voting weight, and generating weighted remote votes (e.g., another one of “calculating validation authority weights for block signers”) according to the remote voting weights (e.g., para 74-76,  see FIGs. 4 and 5, “The validating authority list can be small, such as small group of highest ranked elected block signers”, “FIG. 4 a table for calculating validation authority weights for block signers is indicated at 400” and “Each block signer takes turns producing a block in a particular time slot”, “Signer s3 has a validation weight of 4 and signer s2 has a validation weight of 3 so added together block C has a total validation of 7 ”, “Block D is only acknowledged by block signer s1 who produced block D. Block signer s1 has a validation weight of 5 and therefore block D has a total validation of 5. This fork is resolved in favor of block C that has the higher validation of 7” see FIG. 5); 
determining whether to permit the proposed update (e.g., “updating a validation record”) based on (i) the weighted local vote, and (ii) the weighted remote votes (e.g., para 77-78, “comparing the validation of block E (515) and block F (516)” for “Storing and updating a validation record” ); and according to the determination, applying the proposed update (e.g., “para 78, “blockchain at 500, blocks A, B, and C would all meet this threshold”, “ complete validation records are generated”, “to maintain up-to-date block chain data”) to the distributed ledger  or discarding the proposed update (para 52-56, “The genesis block may also contain votes associated with balances such as for an initial set of block signers “, “At 210 the application rejects any data that fails to follow the protocol rules. It does not pass this data on to other peers and it typically disconnects from the peer that provided bad data. It should be noted that the consensus system software application continuously performs the elements 206-210 to maintain up-to-date block chain data”,  “An additional database can track current votes for block signers “) .  
However, Kasper does not explicitly teach at the client node, in response to receiving the remote votes [generating the weighted local vote according to the local voting weight, and generating weighted remote votes according to the remote voting weights]. 
Economy  teaches at a client node (e.g., “102”, FIG. 1) , in response to receiving a remote votes (e.g., “receives a plurality of votes from a plurality of validation nodes”), generating  (e.g., “generate “) a weighted local vote (e.g., one of “ plurality of weighted votes”) according to local voting weight (e.g., one of  “plurality of votes and the weight”), and generating weighted remote votes (e.g., another one of “plurality of votes and the weight”)  according to the remote voting weights (e.g., para 9, “utilizing a weighted voting mechanism”, “validation nodes are weighted”, “public safety agencies, may be given a higher priority with weighted votes having a larger weight” and  “ server 102 receives a plurality of votes from a plurality of validation nodes”, “the votes are weighted based on factors to generate a plurality of weighted votes based on the plurality of votes and the weight for each of the plurality of votes” in para 24-26)  ; determining whether to permit the proposed update (e.g., “updates the distributed ledger 114 with the new spectrum allocation information “) based on (i) the weighted local vote, and (ii) the weighted remote votes (e.g.,  see FIG. 3, para 26 and 29-30 “ At block 308, the spectrum broker server 102 determines whether to grant the spectrum request. A spectrum request may be accepted by the spectrum broker server 102 when a consensus is reached between the plurality of validation nodes based on a plurality of votes, which, in some embodiments, are weighted votes”, “ updates the distributed ledger 114 ”)  or discarding (e.g., “the request is not granted “) the proposed update (e.g., see FIG. 3,  para 28, “ the request is not granted”, “waiting for a spectrum request and votes from the plurality of validation nodes”) .  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Kasper by adopting the teachings of Economy to allow “  dynamically allocating spectrum to one or more spectrum-consuming entities by utilizing a weighted voting mechanism.” (see Economy, para 9).


As to claim 2, Kasper teaches wherein the proposed update is associated with a current one of a plurality of transaction types (e.g., para 33, “allows for updating the record in a consensus manner” , “single consensus transaction history from multiple potentially valid transaction histories”) ; the method further comprising: storing a plurality of further local voting weights (see FIG. 4 and 8), the local voting weight and the further local voting weights each corresponding to respective ones of the transaction types (e.g., See FIG. 8, para 87, “Block D is validated by three block signers s4, s6, and s2 and is validated by two UTXO transactions x5->x9 (838) and x7->x10 (840). The block signer validation weights are included in the tier 1 validation of block “D” and the two transactions are included in the Tier 2 validation of block “D”” and “ An additional database can track current votes for block signers as discussed in detail below. At 218, information taken from the consensus transaction record can be passed by request to the wallet module of the consensus system software application” in para 58) ; and performing the determination based on one of the local voting weight  and the further local voting weights corresponding to the current transaction type associated with the proposed update (e.g., see FIG. 8, para 86,  “The transaction 836 (x6->x8) references block “C” and is weighted by its balance of 9 in the tier 2 validation shown in table 808. The UTXO x6 has a balance of 9 and votes for 3 block signers (s1, s4, and s6) as seen in table 400. These votes add a weight of 3 to each of the block signers (s1, s4, and s6) as seen in table 400. When UTXO x6 directly validated block “C” in the transaction at 836 the validation weights of the block signers that x6 is voting” and “all stakeholders have complete access to information about how other stakeholders are voting and anyone can change a vote at any time. This allows the stakeholders to change votes accordingly if they choose, and allows the system to settle on an equilibrium voting state or adjust dynamically over time” “ An additional database can track current votes for block signers as discussed in detail below. At 218, information taken from the consensus transaction record can be passed by request to the wallet module of the consensus system software application” in para 56 and 61).  

As to claim 3, Kasper teaches  wherein the proposed update is associated with a current one of the set of values (e.g., para 56, “ An additional database can track current votes for block signers as discussed in detail below. At 218, information taken from the consensus transaction record can be passed by request to the wallet module of the consensus system software application”); the method further comprising: 2Appl. No. 16/716869 Reply to Office Action of January 6, 2022 storing a plurality of further local voting weights, the local voting weight and the further local voting weights each corresponding to respective ones of the set of values (See FIG. 4 and 8); and performing the determination based on one of the local voting weight and the further local voting weights corresponding to the current value associated with the proposed update (e.g., see FIG. 8, para 86,  “The transaction 836 (x6->x8) references block “C” and is weighted by its balance of 9 in the tier 2 validation shown in table 808. The UTXO x6 has a balance of 9 and votes for 3 block signers (s1, s4, and s6) as seen in table 400. These votes add a weight of 3 to each of the block signers (s1, s4, and s6) as seen in table 400. When UTXO x6 directly validated block “C” in the transaction at 836 the validation weights of the block signers that x6 is voting” and  “all stakeholders have complete access to information about how other stakeholders are voting and anyone can change a vote at any time. This allows the stakeholders to change votes accordingly if they choose, and allows the system to settle on an equilibrium voting state or adjust dynamically over time”, “ An additional database can track current votes for block signers as discussed in detail below. At 218, information taken from the consensus transaction record can be passed by request to the wallet module of the consensus system software application”  in para 56-61).  

As to claim 4, Kasper teaches wherein obtaining the proposed update comprises generating the proposed update (e.g., to change votes “) at the client node (e.g., para 61 “all stakeholders have complete access to information about how other stakeholders are voting and anyone can change a vote at any time. This allows the stakeholders to change votes accordingly if they choose, and allows the system to settle on an equilibrium voting state or adjust dynamically over time”).  

As to claim 5, Kasper teaches responsive to generating the proposed update, transmitting the proposed update to the remote client nodes (e.g., para 61, “ in the context of a continuous real time auditable consensus system, all stakeholders have complete access to information about how other stakeholders are voting and anyone can change a vote at any time. This allows the stakeholders to change votes accordingly if they choose, and allows the system to settle on an equilibrium voting state or adjust dynamically over time”).  

As to claim 6, Kasper teaches wherein obtaining the proposed update comprises receiving the proposed update from one of the remote client nodes (e.g., para 61, “ in the context of a continuous real time auditable consensus system, all stakeholders have complete access to information about how other stakeholders are voting and anyone can change a vote at any time. This allows the stakeholders to change votes accordingly if they choose, and allows the system to settle on an equilibrium voting state or adjust dynamically over time”).  

As to claim 7, Kasper teaches wherein generating the local vote comprises retrieving private data (e.g., “private key”)  distinct from the distributed ledger, and evaluating the proposed update based on the private data (e.g., para 58, “At 226 the wallet allows the user to build a first new transaction that references the stake associated with the public key controlled by the wallet and sign the first new transaction with the corresponding private key. The first new transaction transmits a stake to a different user. At 228 the wallet allows the user to broadcast the first new transactions to the network so that they may be added to and included in the consensus ledger”).  

As to claim 8, Kasper teaches wherein generating the local vote further comprises: identifying a subset of the values (see FIG. 8) affected by the proposed update; and based on the subset, determining whether to generate the local vote  (e.g., para 70, “Generally, elected block signers will each sign a single block within a round. At the point of the last block in the round the calculation of new elected block signers will be repeated/updated to include any new votes included in blocks in that round, so as to determine the set of elected block signers that will participate in the next round”) or a local blank vote.  


As to claim 13, see rejection of claim 1 above . Kasper teaches further a computing device for implementing a client node of a distributed ledger, the computing device comprising: a memory , a processor connected to the memory, the processor ( e.g., para 48, “The computers 102-108 each include a processing unit (such as a central processor), some amount of memory accessed by the processing unit, and a network interface operatively coupled to the processing unit”, see FIG. 1)

As to claims 14-20 see rejection of claims 2-8 above. 


Claim(s) 9-11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al. (US 2017/0323392, Kasper hereinafter) in view of Economy et al. (US 2020/0137583, Economy hereinafter), as applied to claims 10 and 22 above, and further in view of Mahoney (US 2020/0366495, Mahoney hereinafter).


As to claim 9, Kasper  and  Economy  do not teaches further synchronization with the remote client nodes, storing a proposed update queue; responsive to obtaining the proposed update, placing the proposed update in the queue; and dequeuing the proposed update and determining whether to permit the proposed update responsive to receiving remote votes from all of the remote clients. However,  Mahoney teaches further synchronization with the remote client nodes (e.g., para 82-83, “information synchronization of all unconfirmed transactions previously gossiped to network node that meet certain criteria”,  “transactions synchronized with the rest of the network”  ) , storing a proposed update queue (e,g., para 162, “update their randompeers queue” ); responsive to obtaining the proposed update, placing the proposed update in the queue (e.g. para 162,  “ Nodes deemed to be misbehaving may be placed onto an internal suspectednode queue “, “ node being placed onto the suspectednode queue “”)  for synchronization with the remote client nodes  (e.g., para 83, “each node may be satisfied that it has an ordered set of unconfirmed validated transactions synchronized with the rest of the network”) ; and dequeuing the proposed update  (e.g., para 54,  “For the consensus methods disclosed herein, an increase in blockchain height of 250 may be sufficient blockchain addition before allowing a node to be removed from a suspectednode queue 204. ” ) and determining whether to permit the proposed update responsive to receiving remote votes from all of the remote clients (e.g., para 162,  “Nodes deemed to be misbehaving may be placed onto an internal suspectednode queue, where after they are completely ignored—i.e., any attempt to exchange information is rejected”, “ the nodes have many different ways to determine if a node is misbehaving and then to subsequently ignore them” ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Kasper  and Economy by adopting the teachings of Mahoney to have storing a proposed update queue; responsive to obtaining the proposed update, placing the proposed update in the queue for synchronization with the remote client nodes; and dequeuing the proposed update and determining whether to permit the proposed update responsive to receiving remote votes from all of the remote clients for “  the probability of transaction information loss due to high node churn and the presence of dishonest or corrupted nodes is significantly reduced” (see Mahoney, para 37).


As to claim 10, Kasper and  Economy  do not teach when a missing remote vote from one of the remote clients is not received within a timeout period, maintaining the proposed update, the local vote and received remote votes in the queue for subsequent synchronization to the one of the remote clients. However, Mahoney teaches when a missing remote vote from one of the remote clients is not received within a timeout period (e.g., “timeout on message exchange between a node and a given connected peer”) , maintaining the proposed update (e,g., “be allowed to propagate blocks”) , the local vote and received remote votes in the queue for subsequent synchronization (e.g., “node synchronization “) to the one of the remote clients (e.g., para 108-112, “A timeout on message exchange between a node and a given connected peer may be required to set an average pace for epochs”, “the node synchronization method will be used in this case”, “ Pacing Votes and Timeblocked Queues”, “Nodes may be allowed to propagate blocks for peer voting as long as they are not on a peer node's timeblocked queue”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Kasper  and Economy by adopting the teachings of Mahoney for “  the probability of transaction information loss due to high node churn and the presence of dishonest or corrupted nodes is significantly reduced” (see Mahoney, para 37).


As to claim 11, Kasper teaches further determining that the missing remote vote corresponds to a remote voting weight sufficient to alter the determination of whether to permit the proposed update ( e.g., para 13, “If any data is changed or missing, the calculated cryptographic hashes would change for all blocks from that point forward. The changed hashes would also no longer fall within the restrictive range required by the Bitcoin protocol, so the chain would be invalid”). However, Kasper  and  Economy  do not teach  to placing the proposed update in the queue. Mahoney teaches to placing the proposed update in the queue (e.g., para 162,  “nodes may update their randompeers queue”.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Kasper  and Economy by adopting the teachings of Mahoney to Prior to placing the proposed update in the queue determining that the missing remote vote corresponds to a remote voting weight sufficient to alter the determination of whether to permit the proposed update for “  the probability of transaction information loss due to high node churn and the presence of dishonest or corrupted nodes is significantly reduced” (see Mahoney, para 37).

As to claims 21-23, see rejection of claim 9-11 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194